MEMORANDUM **
Kenneth Agner appeals the district court’s grant of summary judgment in favor of Hermosa Beach and its police officers on his claims for false arrest. We have jurisdiction under 28 U.S.C. § 1291, and affirm.
Agner’s federal claim under 42 U.S.C. § 1983 is Heck-barred because on the facts in this case, pursuing a claim for false arrest would necessarily impugn the unfavorable disposition of the prior criminal proceedings against him. Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, *30129 L.Ed.2d 383 (1994); Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir.1998); Smithart v. Towery, 79 F.3d 951, 952 (9th Cir.1996). Evidence of loud and disorderly conduct supporting Agner’s arrest is the same as for his conviction, unlike the excessive force cases upon which he relies. See, e.g., Smith v. City of Hemet, 394 F.3d 689, 699 (9th Cir.2005) (en banc).
California applies Heck principles to state law claims, Yount v. City of Sacramento, 43 Cal.4th 885, 76 Cal.Rptr.3d 787, 183 P.3d 471, 484 (2008), and we think the California Supreme Court would do so here.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.